DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed on December 15, 2020 is acknowledged. Claims 1 and 8 has been amended. Claim 7 has been cancelled. Non-elected Species, Claim 6 has been withdrawn from consideration. Claims 1-2, 4-6 and 8-9 are pending.
Action on merits of claims 1-2, 4-5 and 8-9 follows. 
	
Specification
The amendment filed December 15, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “barrier metal consisting of TiN” as shown in amended claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “a barrier layer consisting of TiN” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
NO WHERE IN THE SPECIFICATION EXPLICITLY DISCLOSE “BARRIER LAYER CONSISTING OF TiN”.
The specification, pp [0048] EXPLICITLY discloses: “The barrier metal 25 is formed by, for example, titanium nitride (TiN), Ti, etc.”
Which means any metal, open ended. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (JP. Pub. No. 2016-040844) of record, in view of BLANCHARD et al. (US Patent No. 7,989,293) and HSIEH (US. Pub. No. 2009/0212359). 

a semiconductor substrate (3) of a first semiconductor type (N); 
a first semiconductor layer (4) of the first semiconductor type (N) provided on a front surface of the semiconductor substrate (3); 
a second semiconductor layer (5) of a second semiconductor type (P) provided on a first side of the first semiconductor layer (4) opposite a second side of the first semiconductor layer, the second side facing toward the semiconductor substrate (3); 
a first semiconductor region (6) of the first semiconductor type (N) selectively provided in the second semiconductor layer (5), constituted by an upper first semiconductor region (6a)  and a lower first semiconductor region (6b) in which the upper (6a) and lower (6b) first semiconductor region has a width, and having an impurity concentration that is higher than that of the semiconductor substrate (3); 
a trench (10) penetrating the first semiconductor region (6) and the second semiconductor layer (5), and reaching the first semiconductor layer (4); 
a gate insulating film (11) provided in the trench (10); 
a gate electrode (12) provided in the trench (10) on the gate insulating film (11); 
an interlayer insulating film (21) provided on the gate electrode (12); 
a Ni film and a Ti film (not shown) provided in that order on the interlayer insulating film (21); 
a first electrode constituted by the Ni film and the Ti film and disposed in contact with the first semiconductor region (6), the second semiconductor layer (5);
 a source electrode pad (23) containing Al provided on the first electrode; and 


Thus, NAKAMURA ‘844 is shown to teach all the features of the claim with the exception of explicitly disclosing the width of the upper first semiconductor region is wider than that of the lower first semiconductor region; a barrier metal layer consisting of TiN on the insulating film; and the source electrode pad being Al-Si. 
However, BLANCHARD ‘293 teaches a semiconductor device including: 
a first semiconductor region of the first semiconductor type (N) selectively provided in a second semiconductor layer (106), constituted by an upper first semiconductor region (115) and a lower first semiconductor region (117) in which the upper first semiconductor region (115) has a width that is wider than that of the lower first semiconductor region (117) and having an impurity concentration that is higher than that of the semiconductor substrate (104)
a trench (110) penetrating a first semiconductor region and a second semiconductor layer (106);
a gate insulating film (108) provided in the trench (110); 
a gate electrode (112) provided in the trench (110) on the gate insulating film (110); 
an interlayer insulating film (111) provided on the gate electrode (112);
a barrier metal layer (113/214) consisting of one material and selectively provided only in the trench (110) and in direct contact with the interlayer insulating film (111) so as to substantially completely cover the interlayer insulating film (111). (See FIGs. 8-10, 12 ).  

 wider than that of the lower first semiconductor region and the barrier metal layer provided only in the trench as taught by BLANCHARD to produce an inversion layer in the body and create a charge flow between the source region and the drift region.
 
Further, HSIEH ‘359 teaches a semiconductor device including: 
an interlayer insulating film (207) provided on a gate electrode (204); 
a barrier metal layer (210) consisting of TiN and in direct contact with the interlayer insulating film (207) so as to substantially completely cover the interlayer insulating film (207);
a source electrode pad (212) containing Al-Si provided on first electrode (211). (See FIG. 2G).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier metal layer and the source electrode pad of NAKAMURA ‘844, in view of BLANCHARD ‘293, utilizing the barrier metal consisting of TiN and source electrode of Al-Si as taught by HSIEH ‘359 to prevent diffusing of source electrode pad material into the interlayer insulating film. 
Further, it has been held to be within the general skill of a worker in the art to select a known materials, TiN, Ni, Ti and Al-Si, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 2, the upper first semiconductor region (6a, 115) and the lower first semiconductor region (6b, 117) of NAKAMURA ‘844 or BLANCHARD ‘293 have differing impurity concentration determining conductivity.
With respect to claim 4, the interlayer insulating film (21) of NAKAMURA ‘844 has a thickness of 0.8 µm, hence at least 0.3 µm.   
With respect to claim 5, the semiconductor device of NAKAMURA ‘844 further comprises a second semiconductor region (8) of the second semiconductor type (P) selectively provided in the first semiconductor layer (3), the second semiconductor region (8) being in contact with a bottom of the trench (10). 
With respect to claim 8, the upper first semiconductor region (6a) of NAKAMURA ‘844 has an impurity concentration of 2x1020/cm3, the lower first semiconductor region (6b) has an impurity concentration of 5x1018/cm3. 
Or  in view of BLANCHARD, the upper first semiconductor region (115) has an impurity concentration of 2x1019/cm3, the lower first semiconductor region (117) has an impurity concentration of 1.5x1017/cm3, hence within the claimed ranges.  

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
The concentration of 2x1020/cm3 of NAKAMURA ‘844 is approximate, within the order of magnitude, the claimed range 1x1020/cm3, thus the limitation is met. 
 
With respect to claim 9, In view of BLANCHARD, the semiconductor device further comprises a contact region (119) of the second conductivity type (P) selectively provided in the second semiconductor layer (106) and in direct contact with the upper first semiconductor region (115) but not in direct contact with the lower first semiconductor region (117), wherein the contact region has an impurity concentration that is higher than that of the second semiconductor layer.  
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(a)
Contrary to the Applicant argument, there is no support for the new limitation “barrier meatal layer consisting of TiN”.
 
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829